Name: Commission Regulation (EEC) No 1844/90 of 29 June 1990 laying down specific provisions concerning export refunds in the pigmeat sector
 Type: Regulation
 Subject Matter: animal product;  trade policy;  Europe
 Date Published: nan

 Avis juridique important|31990R1844Commission Regulation (EEC) No 1844/90 of 29 June 1990 laying down specific provisions concerning export refunds in the pigmeat sector Official Journal L 168 , 30/06/1990 P. 0017 - 0017*****COMMISSION REGULATION (EEC) No 1844/90 of 29 June 1990 laying down specific provisions concerning export refunds in the pigmeat sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat (1), as last amended by Regulation (EEC) No 1249/89 (2), and in particular Article 15 (6) thereof, Having regard to Council Regulation (EEC) No 2768/75 of 29 October 1975 laying down general rules for granting export refunds on pigmeat and criteria for fixing the amount of such refunds (3), and in particular Article 7 (3) thereof, Whereas, in accordance with Commission Regulation (EEC) No 1638/90 of 18 June 1990 fixing the export refunds on pigmeat (4) it has been decided not to fix any refund on products exported to the German Democratic Republic; whereas the fact that no refund has been fixed should not be taken into account for the purposes of determining the lowest rate of the refund granted in the case of export to other destinations; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION: Article 1 The fact that no refund has been fixed on export of the products listed in Article 1 of Regulation (EEC) No 2759/75 to the German Democratic Republic, the rate of which is lower than the lowest rate fixed for other destinations, shall not be taken into account for the purposes of determining the lowest rate of refund within the meaning of Article 20 of Regulation (EEC) No 3665/87 (5) or applying Articles 4 (7) and 5 (3) of Regulation (EEC) No 565/80 (6). Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 19 June 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 June 1990. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 282, 1. 11. 1975, p. 1. (2) OJ No L 129, 11. 5. 1989, p. 12. (3) OJ No L 282, 1. 11. 1975, p. 39. (4) OJ No L 153, 19. 6. 1990, p. 25. (5) OJ No L 351, 14. 12. 1987, p. 1. (6) OJ No L 62, 7. 3. 1980, p. 5.